Citation Nr: 1215276	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia.

2. Entitlement to an initial disability rating in excess of 10 percent for headaches.

3. Entitlement to service connection  for a right foot injury.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1963. He had additional reserve service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO granted entitlement to service connection for hiatal hernia and headaches and assigned initial 10 percent ratings for those disabilities; the RO denied service connection for the remaining issues. 

Although the Veteran was scheduled to appear at a hearing before the Board, he informed RO staff via a March 2012 telephone call that he no longer wished to have a hearing. The hearing request has been withdrawn. 38 C.F.R. § 20.704(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The claims file reflects that evidence remains outstanding and additional examinations are warranted. The issues are remanded to the RO/AMC in compliance with VA's duty to assist.

The claims file does not reflect the Veteran's entire service record. Although the record reflects treatment notes from his active duty service, it contains no records from his reserve service with the Army National Guard. Further, the active duty treatment notes seem incomplete - a June 1961 note states that he was being referred for an "ENT consult" and a November 1961 note states that he was being admitted for "ENT surgery," but no ENT notes appear in the record. 

The RO must attempt to obtain the Veteran's full service record. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated January 4, 2010. While this case is in remand status, the RO/AMC must obtain more recent treatment notes and associate them with the claims file. Further, although the Veteran has informed VA care providers that he only seeks non-VA treatment for his eyes, the claims file reflects that he transferred private prescriptions to the VA pharmacy during his first VA appointment in May 2009. As that initial treatment note indicates that he was receiving private medical care prior to May 2009, the RO/AMC must provide him with an authorization form allowing for the release of any pertinent private records.

The Veteran has also informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA). Although he has indicated that he received these benefits after experiencing a back disability at work, he did not indicate whether or not the benefits were awarded solely on the basis of a back disability. As these records may be relevant to his claims, the RO/AMC must attempt to obtain SSA disability records. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). Medical evidence reflects that the Veteran experiences hearing loss and tinnitus. He has contended that he was exposed to loud noises during service. Such exposure is consistent with the terms of his service and his service treatment records reflect fluctuation in his hearing as well as complaint of an abscess in the left external ear canal. A VA examination is warranted to determine whether the Veteran's current audiological disabilities are likely related to his service.

Pursuant to 38 C.F.R. § 3.327(a) (2011), a medical opinion or examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). The Veteran was last afforded examinations for his service connected headaches and hiatal hernia in February 2009. The reports of those examinations indicate that the conditions were not stable. Specifically, the headache disability was described as intermittent with remissions and hiatal hernia was described as progressively worsening. Further, the Veteran has contended that his disabilities are more severe than as reflected by the current disability evaluations. Examinations are warranted to determine the current severity of the hiatal hernia and headaches. 38 C.F.R. § 3.327(a).


The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Gather any records of VA treatment occurring after January 4, 2010.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - specifically request that he provide authorizations for any private physician that treated him for any of the claimed disabilities prior to May 2009. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Attempt to locate any available Army reserve treatment records by contacting the West Virginia Army National Guard, Office of the Staff Judge Advocate, 1703 Coonskin Drive, Charleston, WV 25311-1085. Contact any other sources deemed appropriate. Request that all sources undertake searches for the Veteran's reserve records - particularly any periodic physical examinations and medical history questionnaires.

5. Make additional attempts to locate the Veteran's COMPLETE active duty service records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

6. IF NO ADDITIONAL RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

7. Subsequent to the above development, afford the Veteran an opportunity to attend a VA audiological examination at an appropriate location to determine whether or not he experiences hearing loss or tinnitus as the result of his active duty service. The claims file and a copy of this remand must be available to the examiner for review. 

a. The examiner MUST INDEPENDENTLY REVIEW THE RECORD FOR PERTINENT EVIDENCE, but his or her attention is called to the evidence identified below:

i. A November 1958 entrance examination and self report of medical history;

ii. Audiometric results dated July and October 1959;

iii. A January 1960 examination and self report; 

iv. A June 1961 note indicating the Veteran had an abscess in his left external ear canal and was being referred for an ENT consult;

v. An October 1961 note indicating that the Veteran would be undergoing ENT surgery;

vi. Any additional service records associated with the claims file as a result of this remand;

vii. May and August 1962 notes reflecting audiometric testing;

viii. A June 2009 VA treatment note reflecting audiological evaluation.

b. The examiner must provide current diagnoses and address the Veteran's contention that he experiences hearing loss and tinnitus as a result of exposure to loud noises during his active duty service. The examiner is reminded that in-service complaints of, or treatment for, hearing loss are not required to establish service connection. 

c. The examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record, for all opinions. If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

8. After completing the above, schedule the Veteran for a VA examination (or examinations, if necessary) at an appropriate location to determine the current severity of his service-connected headache disability and hiatal hernia. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner(s) must provide current findings as to the severity of the headache disability and hiatal hernia and discuss any changes in severity since the February 2009 examination. In regard to the hiatal hernia, the examiner is specifically asked to address the August 2009 report of emergency medical treatment. 

9. Readjudicate the Veteran's claims, to include consideration of the applicability of any staged ratings for the claims for increased evaluations. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

[Continued on following page.]





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



